Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11 and 20:  The claims set forth a formula including the variables X and n.  These variables are not described in the claims in a manner that particularly points out and distinctly sets forth the subject matter regarded as the invention.  As these variables are not set forth in the claim language, the scope of the claims is wholly indefinite.    Claims 12-13 and 21-22 are dependent on claims 11 and 20 and also fail to set forth the undefined variables.  





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 and 18-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim 1 describes the nanoparticle as being a metallic nanoparticle.  A metal is characterized by metallic bonds between the atoms.  The dependent claims set forth that the nanoparticle is described by a formula MNAB, wherein M and N are selected from cationic lements and A and B are selected from anionic elements.  The claim goes on to describe that M, N, A and, B are provided in amounts such that a total positive charge of cationic elements is opposite and equal to a negative charge of anionic elements.  This claim describes an ionic or covalent material that may be characterized as a ceramic.  The manner in which the material is described in claims 8-10 and 18-19 renders the dependent claims not directed to a metallic nanoparticle, but rather a ceramic nanoparticle.  As Claim 1 is drawn to metallic nanoparticles, the subject matter in claims 8-10 and 18-19 do not fall within the scope of the claim.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 11-15 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang in their publication “Functionalizable and ultra-stable nanoparticles coated with zwitterionic poly(carboxybetaine) in undiluted blood serum”.

Regarding Claim 1:   Yang teaches the creation of zwitterionic gold nanoparticles.  Yang teaches that gold nanoparticles are coated  by a polymeric zwitterionic coating (case) enclosing the nanoparticles (See Section 2.4, Scheme 1 and Figure 1).

Regarding Claim 2:  Yang teaches that the gold nanoparticles are plasmonic, having a surface plasmon band centered at 523.2 nm (See Section 2.3).

Regarding Claim 3: Yang teaches that the nanoparticles may contain an active substance molecule, such as an antibody for protein absorption (See Figure 1 and Section 2.7).

Regarding Claims 11-13 and 20-22:  Yang teaches that the zwitterionic compound has a formula as shown in Scheme 1.  The compound shown has a first group A, which is a group having affinity for a surface of the nanoparticle.  This group is associated with the initiator, ω-mercaptoundecyl bromoisobutyrate (See Reagents), which provides a mercapto group, wherein the sulfur atom in the mercapto group associates with the surface of the nanoparticle.  Yang shows that the initiator is attached to a first linking group of formula (COO)C3H6, a first charge group associated with the ammonium ion (+), a second linking group of formula C2H4, and a second charged or ionizable group associated with the carboxyl group (-).  Both of the linker groups are mutually independent linear hydrocarbon chains having carbon atoms in the range specified.  

Regarding Claims 14 and 23:  Yang shows various compositions where the zwitterionic nanoparticles are provided in an aqueous solution, including Phosphate buffered saline solutions (See Section 3.3), water (See Section 2.4), salt solutions (See Section 3.2), lysozyme solutions (See Section 3.2), and human blood serum (aqueous solution of salts and proteins; See Section 3.3).  

Regarding Claims 15:  Yang teaches a method comprising the binding of the described zwitterionic nanoparticles comprising at least one metallic nanoparticle and a zwitterionic case enclosing said nanoparticle to antibodies (biological molecule/protein) by means of adsorption in a sodium borate buffer solution (aqueous solution) (See Section 2.7).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang in their publication “Functionalizable and ultra-stable nanoparticles coated with zwitterionic poly(carboxybetaine) in undiluted blood serum” as evidenced by Sigma Aldrich publication “Certificate of Analysis: Gold(III) Chloride hydrate – 99.995% trace metals basis”.

Yang teaches the creation of zwitterionic gold nanoparticles.  Yang teaches that gold nanoparticles are coated  by a polymeric zwitterionic coating (case) enclosing the nanoparticles (See Section 2.4, Scheme 1 and Figure 1).  Yang teaches that the gold nanoparticles are created by reacting HAuCl4 from Sigma Aldrich with citric sodium in a conventional method.

Yang is silent in terms of the presence of dopants such as Ag, Cu, Co or Mn.

However, those of ordinary skill in the art would have expected gold nanoparticles made from these reagents and from this method to contain trace amounts of Silver and Copper as is evidenced by Sigma Aldrich in the evidentiary document.  Sigma Aldrich shows that Silver is contained in the precursor at a rate of 9.3 ppm, while copper is contained at 1.2 ppm.  Thus, those of ordinary skill would have expected the material of Yang to inherently contain dopants of heavy metal ions such as Ag and Cu.  


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahbazi in their publication “Augmented cellular trafficking and endosomal escape of porous silicon nanoparticles via zwitterionic bilayer polymer surface engineering”.

Regarding Claim 1 and 4:  Shahbazi teaches the creation of porous silicon nanoparticles having a zwitterionic bilayer case enclosing the nanoparticle (See Abstract and Scheme 1).  Silicon is considered a metalloid, having both properties of a metallic and non-metallic materials. As it has both metallic and non-metallic properties, it meets the claim limitation as set forth.   Silicon is a semiconducting element and has a small bandgap associated with the separation of the valence and conduction bands  (it is noted that if silicon is not considered a metal in terms of claim 1, claim 4 would be rejected under 112 4th).

Regarding Claim 3:  The zwitterionic nanoparticle may be provided with an active substance molecule such as fluorescein isothiocyante to provide fluorescence (See Section 2.6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-15 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments against the previously cited Zhan and Schlenoff are noted; however, with the amendment to the claims these rejections are withdrawn.  Newly cited art to Shahbazi and Yang are applied in the current rejection as these teachings are drawn to metallic or metalloid nanoparticles coated with zwitterionic moieties.  Applicant’s amendment to the claims in terms of previously applied 112 rejections are noted.  Applicant’s amendment have not overcome all 112 rejections as instant claims 11 and 20 still contain undescribed variables, which render the claim scope indefinite.  Additional 112 rejections are made based upon the amendment to claim 1, which draws the claim scope to metallic compositions.  Dependent claims 8-10 and 18-19 describe ceramic or ionic compositions, which do not fall within the scope of metallic materials.  Additionally it is noted above in the rejection of claim 4 that typically metallic materials are not considered semiconductors.  The claim is rejected based upon prior art drawn to Si nanoparticles, which is a metalloid (having metallic characteristics) and is semiconducting.  Claim 4 may include subject matter that does not further limit claim 1 if only true metallic materials are considered to be within the scope of claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734